Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00311-CV

                                           Jesus CASTILLO,
                                               Appellant

                                                    v.

                                           David PEEPLES,
                                               Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012-CVQ-001355-D2
                            Honorable J. Manuel Banales, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

AFFIRMED

           This is an appeal from a trial court’s order granting appellee Judge David Peeples’s plea to

the jurisdiction. On appeal, it appears appellant Jesus Castillo contends the trial court erred in

granting the plea to the jurisdiction because Judge Peeples assigned his own case to Judge J.

Manuel Banales after another judge recused herself. We affirm the trial court’s judgment.

                                              BACKGROUND

           In 2011, Castillo filed an original petition in Nueces County seeking to remove the

Honorable Joe Lopez, a district judge in Webb County, from the bench. The matter was assigned
                                                                                     04-13-00311-CV


to the Honorable David Peeples, Presiding Judge of the Fourth Administrative Judicial Region of

Texas. After reviewing Castillo’s petition, Judge Peeples declined to authorize issuance of citation

pursuant to the Local Government Code and dismissed Castillo’s petition. Thereafter, Castillo

filed suit in Nueces County against Judge Peeples, alleging he had violated numerous provisions

of the Code of Judicial Conduct.

       In response, the Texas Attorney General, on behalf of Judge Peeples, filed a motion to

transfer venue to Bexar County and an original answer. The motion to transfer venue was granted

in part, but the case was transferred to Webb County. The Attorney General then filed a plea to

the jurisdiction on behalf of Judge Peeples in which he alleged the judge was immune from suit,

Castillo lacked standing, and Castillo failed to allege a viable cause of action.

       In Webb County, the case was assigned to the Honorable Monica Z. Notzon, Judge of the

111th District Court. However, Judge Notzon recused herself on her own motion. Thereafter, the

matter was assigned to the Honorable J. Manuel Banales, Senior Judge. The order of assignment

in the clerk’s record shows Judge Peeples signed the order assigning Judge Banales to preside over

Cause No. 2012–CVQ–001255–D2, Jesus Castillo v. The Honorable David Peeples.

       In response to the order of assignment signed by Judge Peeples, Castillo filed a motion to

recuse Judge Banales, complaining about the assignment of Judge Banales and questioning Judge

Peeples’s impartiality in assigning Judge Banales to a case in which Judge Peeples was the

defendant. Judge Banales declined to recuse himself and the matter was referred to Judge Peeples

as the Presiding Judge of the Fourth Administrative Judicial Region. Thereafter, the Chief Justice

of the Texas Supreme Court assigned the Honorable Mary Medary, Judge of the 347th District

Court of Nueces County, to hear Castillo’s recusal motion as to Judge Banales. On April 24, 2013,

Judge Medary denied Castillo’s motion to recuse Judge Banales.



                                                 -2-
                                                                                       04-13-00311-CV


          On May 14, 2013, Castillo filed a notice of appeal in which he stated he desired to appeal

from the denial of the motion to recuse. The notice of appeal was filed before any final judgment

was entered in this matter. However, on May 29, 2013, the trial court granted Judge Peeples’ plea

to the jurisdiction and dismissed all of Castillo’s claims. This constituted a final judgment. The

clerk’s record, containing the final judgment and the notice of appeal was filed in this court on

June 6, 2013. After a review of the entire record, this court determined it had jurisdiction over this

matter.

                                              ANALYSIS

          As noted above, it appears Castillo claims the trial court erred in granting the plea to the

jurisdiction because the trial court and Judge Peeples violated canons of the Texas Code of Judicial

Conduct when Judge Peeples assigned the matter to Judge Banales after Judge Notzon recused

herself. Castillo argues it was wrong for Judge Peeples to undertake to assign another judge to his

own case after Judge Notzon recused herself.

          We begin by addressing the deficiencies in Castillo’s briefing. On June 24, 2013, Castillo

filed his appellant’s brief in this court. After reviewing the brief, we determined it did not comply

with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically,

we found the brief violated Rule 38.1 in that it did not: (1) identify the parties and counsel; (2)

include a table of contents; (3) include an index of authorities; (4) include a brief statement of the

issues presented; (5) include a statement of facts with record references; (6) include argument with

appropriate citation to authorities and the appellate record; (7) include a prayer stating the nature

of the relief sought; or (8) include an appendix. See id. R. 38.1(a) (requiring identity of parties

and counsel), 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities), 38.1(f)

(requiring statement of issues presented), 38.1(g) (requiring statement of facts with record

reference), 38.1(i) (requiring argument with appropriate citation to authority and record); 38.1(j)
                                                  -3-
                                                                                        04-13-00311-CV


(requiring prayer stating nature of relief sought), 38.1(k) (requiring appendix with copy of

judgment or other appealable order, any jury charge and verdict form, any findings of fact and

conclusions of law, and text of applicable rules, regulations, ordinances, statutes, constitutional

provisions, or other law on which argument is based, or any contract or other document central to

argument). Moreover, we found the brief and complaints therein were not addressed to the only

appealable order in the record, which is the trial court’s order granting the plea to the jurisdiction.

        Accordingly, on July 1, 2013, we issued an order, which stated, in pertinent part:

        Although substantial compliance with Rule 38.1 is generally sufficient, this court
        may order a party to amend, supplement, or redraw a brief if it flagrantly violates
        Rule 38.1. See id. R. 38.9(a). We conclude that the formal defects described above
        constitute flagrant violations of Rule 38.1.

        Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file
        an amended brief in this court on or before July 11, 2013. The amended brief must
        correct the violations listed above and fully comply with the applicable rules. See,
        e.g., id. R. 9.4, 9.5, 38.1.

        On July 11, 2013, Castillo filed an amended brief. After reviewing the amended brief, we

determined it was not in compliance with Rule 38.1, specifically noting the brief failed to include

an identity of parties and counsel and failed to include citations to the appellate record. See TEX.

R. APP. P. 38.1(a), (g), (i). Accordingly, we sent a letter to Castillo on July 12, 2013, stating that

although the court was not ordering him to rebrief a second time, he was advised that an absence

of record citations may permit the court to consider an issue waived due to inadequate briefing.

We noted the brief was also deficient because it did not contain an appendix, and we ordered

Castillo to file an appendix in this court on or before July 22, 2013. See TEX. R. APP. P. 38.1(k).

        On July 24, 2013, Castillo filed his “Second Amended Appellant’s Brief.” Although this

brief corrected the failure to include an identity of parties and counsel and an appendix, the brief

still failed to include a single citation to the record and contains a single citation to the Texas Code

of Judicial Conduct. Thereafter, Castillo filed what he denominated his “Appellant’s Brief II,”
                                                  -4-
                                                                                       04-13-00311-CV


which we presume was intended as a supplement to his second amended brief. This supplemental

brief also fails to include a single citation to the record, and adds a single reference to authority,

citing a second provision of the Texas Code of Judicial Conduct.

       It is well-settled that an appellate brief must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record, or the issue may be

deemed waived. See, e.g., Keyes Helium Co. v. Regency Gas Servs., L.P., 393 S.W.3d 858, 861–

62 (Tex. App.—Dallas 2012, no pet.) (holding failure to cite to relevant portions of record waives

appellate review); Niera v. Frost Nat’l Bank, No. 04-09-00224-CV, 2010 WL 816191, at *3 (Tex.

App.—San Antonio Mar. 10, 2010, pet. denied ) (holding failure to provide appropriate records

citations or substantive analysis waived appellate issue); WorldPeace v. Comm’n for Lawyer

Discipline, 183 S.W.3d 451, 460 (Tex. App.—Houston [14th Dist.] 2005, pet. denied) (providing

that failure to offer argument, citations to record, or authority waives appellate review); Citizens

Nat’l Bank v. Allen Rae Investments, Inc., 142 S.W.3d 459, 489 (Tex. App.—Fort Worth 2004, no

pet.) (holding appellant waived alleged jury charge error by failing to include proper citation to

record). More specifically, this court is not required to search the appellate record, with no

guidance from the briefing party, to determine if the record supports the party’s argument. Keyes

Helium Co., 393 S.W.3d at 861–62; Rubsamen v. Wackman, 322 S.W.3d 745, 746 (Tex. App.—

El Paso 2010, no pet.); Citizens Nat’l, 142 S.W.3d at 489.

       Here, despite two specific warnings from this court about the lack of citation to the record

and its possible consequences, Castillo failed to include even a single citation to the appellate

record. Accordingly, we hold his complaint is inadequately briefed, and therefore, waived.

       However, even if we were to review Castillo’s issue, we would find it without merit. First,

Castillo contends Judge Peeples violated Canon 2B of the Texas Code of Judicial Conduct when,

instead of recusing himself after Judge Notzon removed herself from the case, he referred the case,
                                                 -5-
                                                                                    04-13-00311-CV


a case in which he was the defendant, to Judge Banales. Canon 2B states a judge shall not allow

any relationship to influence his judicial conduct or judgment, and precludes a judge from using

his office to advance his own private interests. TEX. CODE JUD. CONDUCT, Canon 2B, reprinted

in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. B (West 2013). He further contends that Judge

Banales, the judge who granted the plea to the jurisdiction, violated Canon 3D(1) of the Texas

Code of Judicial Conduct. This canon states that a judge who receives information clearly

establishing that another judge has committed a violation of this Code should take appropriate

action. Id. Canon 3D(1). Clearly, Castillo contends that because Judge Peeples violated Canon

2B by referring the matter to Judge Banales, and Judge Banales violated Canon 3D(1) when he

failed to take any action with regard to Judge Peeples’s alleged violation.

       Although we agree Judge Peeples should have referred the matter to the Texas Supreme

Court after Judge Notzon recused herself, ultimately the issues of the propriety of Judge Banales

hearing the case was determined by the Honorable Mary Medary, Judge of the 347th District Court

of Nueces County, who was assigned by the Chief Justice of the Texas Supreme Court to hear

Castillo’s recusal motion as to Judge Banales. Judge Medary denied Castillo’s motion to recuse

Judge Banales. Thus, any possible error in the referral from Judge Peeples to Judge Banales was

cured and rendered harmless by the review of an independent judge appointed by the supreme

court to hear the matter.

       Additionally, Castillo wholly fails to explain how the alleged violations of Canons 2B and

3D(1), if any, entitle him to a reversal of the order on the plea to the jurisdiction. He raises no

argument with regard to standing, failure to state a cause of action, or judicial immunity — the

defenses asserted by Judge Peeples in his plea to the jurisdiction. Accordingly, we hold that even

if Castillo had preserved his complaint for our review, it should be overruled.



                                                -6-
                                                                             04-13-00311-CV


                                      CONCLUSION

      Based on the foregoing, we overrule Castillo’s complaint and affirm the trial court’s

judgment.


                                            Marialyn Barnard, Justice




                                           -7-